UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                                 :
ADWEEK, LLC,
                                                                 :
                                         Plaintiff,              :      No. 18-CV-9923 (OTW)
                                                                 :
                     -against-                                   :      ORDER
                                                                 :
CARNYX GROUP LIMITED, et al.,                                    :
                                                                 :
                                         Defendants.             :
                                                                 :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The Court held a settlement conference on September 23, 2019, during which the parties

settled this case. Based on the settlement agreement reached by the parties and transcribed by

the Court reporter on September 23, 2019, IT IS HEREBY ORDERED THAT this action is dismissed

with prejudice and without costs provided, however that the Court retains jurisdiction pursuant

to the terms of the settlement agreement. Any pending motions shall be terminated as moot and

all conferences are cancelled. The Clerk is directed to close the docket in this matter.


         SO ORDERED.




                                                                       s/ Ona T. Wang
Dated: December 6, 2019                                              Ona T. Wang
       New York, New York                                            United States Magistrate Judge
